EXHIBIT 99.1 EXHIBIT 1 to SCHEDULE 13D JOINT ACQUISITION STATEMENT PURSUANT TO RULE 13D-1(k)(1) The undersigned acknowledge and agree that the foregoing statement on Schedule 13D is filed on behalf of each of the undersigned and that all subsequent amendments to this statement on Schedule 13D shall be filed on behalf of each of the undersigned without the necessity of filing additional joint acquisition statements. The undersigned acknowledge that each shall be responsible for the timely filing of such amendments, and for the completeness and accuracy of the information concerning him, her or it contained herein, but shall not be responsible for the completenessand accuracy of the information concerning the other entities or persons, except to the extent that he, she or it knows or has reason to believe that such information is accurate. Dated:November 10, 2011 GENERAL ATLANTIC LLC By: /s/ MatthewNimetz Name:Matthew Nimetz Title: Managing Director GENERAL ATLANTIC PARTNERS 80, L.P. By: General Atlantic LLC, its general partner By: /s/ Matthew Nimetz Name:Matthew Nimetz Title: Managing Director GENERAL ATLANTIC PARTNERS 82, L.P. By: General Atlantic LLC, its general partner By: /s/ Matthew Nimetz Name:Matthew Nimetz Title: Managing Director GAP COINVESTMENTS III, LLC By: /s/ Matthew Nimetz Name:Matthew Nimetz Title: Managing Member GAP COINVESTMENTS IV, LLC By: /s/ Matthew Nimetz Name:Matthew Nimetz Title: Managing Member GAPSTAR, LLC By: /s/ Matthew Nimetz Name:Matthew Nimetz Title: Vice President GAPCO GMBH & CO. KG By: GAPCO Management GmbH, its general partner By /s/ Matthew Nimetz Name:Matthew Nimetz Title: Managing Director GAPCO MANAGEMENT GMBH By: /s/ Matthew Nimetz Name:Matthew Nimetz Title: Managing Director GAP COINVESTMENTS CDA, L.P. By: General Atlantic LLC, its general partner By: /s/ Matthew Nimetz Name:Matthew Nimetz Title: Managing Director
